Citation Nr: 0813166	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05-18 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back strain.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in April 
2007.  That development was completed, and the case has since 
been returned to the Board for appellate review.  

A hearing was held on August 31, 2006, by means of video 
conferencing equipment with the appellant in St. Louis, 
Missouri, before Kathleen K. Gallagher, a member of the Board 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.

The Board notes that regardless of what the RO has done in 
cases such as this, "the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Although this claim does 
not involve a prior final denial by the Board but rather by 
the RO, the same statutory reopening requirements apply to 
prior final RO decisions.  Suttmann v. Brown, 5 Vet. App. 
127, 135 (1993).  Therefore, the Board is required by statute 
to review whether new and material evidence has been 
submitted to reopen the claim.  Thus, the Board has 
characterized the issue on appeal as whether the appellant 
has submitted new and material evidence to reopen the 
previously denied claim for service connection for a low back 
strain.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed June 1971 rating decision most recently 
denied service connection for a low back strain.  

3.  The evidence received since the June 1971 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a low back strain.


CONCLUSIONS OF LAW

1.  The June 1971 rating decision, which denied service 
connection for a low back strain, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1103 (2007).

2.  The evidence received subsequent to the June 1971 rating 
decision is not new and material, and the claim for service 
connection for a low back strain is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, the RO did provide the appellant with notice in 
July 2004, prior to the initial decision on the claim in 
September 2004, as well as in March 2006 and April 2007.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to reopen his previously denied claim.  
Specifically, the July 2004 and April 2007 letters stated 
that the evidence must show that the veteran had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  The April 2007 letter 
also noted that the veteran's claim for service connection 
for a low back strain had been previously denied and informed 
him that new and material evidence was needed to reopen his 
claim.  The April 2007 letter explained that new means that 
the evidence must be in existence and be submitted to VA for 
the first time.  It was also noted that the additional 
existing evidence must pertain to the reason the claim was 
previously denied in order to qualify as material.  The April 
2007 letter further stated that the new and material evidence 
must raise a reasonable possibility of substantiating the 
claim and that the evidence cannot simply be repetitive or 
cumulative of the evidence considered in the previous denial.  
In addition, the April 2007 letter specifically stated that 
his claim was previously denied because there was no evidence 
showing a relationship between the in-service strain and his 
current disorder.  The letter also explained that he must 
submit evidence related to that fact.  As such, the April 
2007 letter notified the veteran to look to the bases for the 
previous denial to determine what evidence would be new and 
material to reopen the claim.  See Kent v. Nicholson, No. 04-
181, slip op. at 10 (U.S. Vet. App. Mar. 31, 2006) (law 
requires VA to look at the bases for the denial in the prior 
decision and to respond with notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial).  Additionally, 
the May 2005 statement of the case (SOC) and the February 
2006 and December 2007 supplemental statements of the case 
(SSOC) notified the veteran of the reasons for the denial of 
his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claim.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the July 2004 and April 2007 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim, 
including that VA would request all records held by Federal 
agencies, such as service medical records, military records, 
and VA medical records.   The veteran was also informed that 
a medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.  

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
July 2004 and April 2007 letters notified the veteran that he 
must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The July 2004 letter also requested that he complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the July 
2004 and April 2007 letters stated that it was the veteran's 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Finally, the July 2004 and April 2007 letters specifically 
notified the claimant that he should submit any evidence in 
his possession that pertains to the claim.  Because each of 
the four notice requirements has been fully satisfied in this 
case, any error in not providing a single notice to the 
appellant covering all the requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006 and April 2007 letters informed him that 
a disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letters also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The veteran was also 
afforded a VA examination in September 2004 in connection 
with his claim for service connection for a low back strain, 
and he was provided the opportunity to testify at a hearing 
before the Board.  The Board further observes that the duty 
to provide a medical examination and/or obtain a medical 
opinion in a claim for disability compensation benefits does 
not apply in cases involving an attempt to reopen a finally 
adjudicated claim unless new and material evidence is 
presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2007).

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the veteran's claim for service 
connection for a low back strain was previously considered 
and denied by the RO in a rating decision dated in June 1971.  
The veteran was notified of that decision and of his 
appellate rights.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In June 2004, the veteran essentially requested that his 
claim for service connection for a low back strain be 
reopened.  In order to reopen a claim which has been denied 
by a final decision, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  For applications to 
reopen filed after August 29, 2001, as was the application to 
reopen the claims in this case, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As noted above, the veteran's claim for service connection 
for a low back strain was previously considered and denied.  
In that decision, the RO observed that the veteran's service 
medical records show that he was treated for low back pain in 
June 1970 and that he was diagnosed with a muscle strain at 
that time.  However, the RO also noted that the veteran's 
separation examination made no reference to a back disorder 
and that he did not have any recurrent problem since that 
time.  Therefore, the RO determined that service connection 
for a low back strain was not warranted.

The evidence associated with the claims file subsequent to 
the June 1971 rating decision includes private medical 
records, September 2004 and January 2006 VA examination 
reports, and hearing testimony as well as the veteran's own 
assertions.  However, the Board finds that such evidence is 
not new and material within the meaning of the laws and 
regulations set forth above, and as such, there is no basis 
to reopen the claim for service connection for a low back 
strain.

With respect to the private medical records, the Board finds 
that they are new in that they were certainly not of record 
at the time of the June 1971 rating decision.  However, 
despite documenting current treatment for a back disorder, 
those records are not probative in that they do not provide 
an opinion relating a current back disorder to his military 
service.  As such, the records do not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board finds that the private medical records are not new and 
material.

As for the VA examination reports, the Board finds that they 
are new in that they were certainly not of record at the time 
of the June 1971 rating decision.  However, the September 
2004 and January 2006 VA joints examination reports are not 
probative in that they do not discuss the veteran's back 
disorder.  The Board does observe that the September 2004 VA 
spine examination report did diagnose the veteran with 
degenerative joint disease of the lumbosacral spine.  The 
examiner also opined that it was not likely that the disorder 
was secondary to his left knee disorder.  However, the 
September 2004 VA spine examination report is not probative 
because it does not raise a reasonable possibility of 
substantiating the claim.  Instead, the examiner's opinion 
weighs against the veteran's claim.  Therefore, the Board 
finds that the September 2004 and January 2006 VA examination 
reports are not new and material.

With respect to the veteran's hearing testimony as well as 
his other statements, the Board finds that the veteran's 
assertions alone cannot be dispositive of the issues for 
purposes of reopening the claims.  The record on appeal does 
not indicate that the appellant has the expertise to provide 
an opinion that requires specialized knowledge, skill, 
experience, training or education, such as an opinion as to 
the etiology of hypertension or status post heart attack.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Generally, laypersons are not competent witnesses when it 
comes to offering medical opinions or diagnoses, and such 
evidence does not provide a basis on which to reopen a claim 
of service connection.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the veteran's assertions are not deemed to be 
"new and material evidence" and cannot serve to reopen the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the June 
1971 rating decision continues to be absent.  Specifically, 
there remains no medical evidence showing that the veteran 
currently has a low back strain that is related to his 
military service.  Accordingly, the Board finds that new and 
material evidence has not been presented to reopen the 
veteran's previously denied claim for service connection for 
a low back strain.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a low back strain is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


